Per curiam.
The defendant was found guilty of murder and sentenced to life in prison. On appeal he contends solely that the verdict is contrary to the evidence and without evidence to support it.
The defendant’s wife, an eyewitness to the murder, testified for the state. Her testimony was corroborated by the director of the state crime laboratory who performed the autopsy. The defendant contends that the victim and his wife had a fight and that his wife killed the victim after he fled. This theory is not corroborated. The evidence showed further that the defendant’s motive was robbery.
Review of the record convinces us that any rational fact finder could have found the defendant guilty of the crime of murder beyond a reasonable doubt. Jackson v. Virginia, — U. S. — (99 SC —, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.

J. Lane Johnston, District Attorney, Arthur K. Bolton, Attorney General, W. Davis Hewitt, Staff Assistant Attorney General, for appellee.